DETAILED ACTION
Claims 13-18 and 20-25 are presented for examination.
Claims 1-12 and 19 are cancelled.
Claims 13, 14, 15, and 24-25 have been amended.
This office action is in response to the amendment submitted on 10-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Specification
Applicant’s arguments with respect to the specification have been fully considered and are persuasive per correction of typographical error.  The objection of specification has been withdrawn. 

Response to Arguments – Claims Objections
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive per correction of typographical error.  The objection of Claim 25 has been withdrawn. 

Response to Arguments – 35 USC § 103
On pgs. 6-10 of the Applicant Arguments/Remarks submitted 02/10/2022 (hereinafter ‘Remarks’), Applicant’s argues the rejections under 35 U.S.C. 103. 
Examiner finds two arguments specifically convincing.
On pg. 6 of the Remarks “Applicant has disclosed hydraulic fracturing methods whose designs include a coupling of a fracture propagation model and a model for transport of hydraulic fracturing materials. The fracture propagation model is a pseudo-3D model (as recited in at least paragraphs [0095] and [0102] of Applicant’s published specification). The materials transport model is a 2D model that has higher space and time resolution than the pseudo-3D model. Furthermore, in Applicant’s disclosure, the hydraulic fracturing materials include not only the carrier fluid, but also the propping agents, fibers and additives (as recited in at least paragraphs [0041], [0060] and [0097] of Applicant’s published specification). The combination of Strobel and Wang fails to disclose the coupling of a pseudo-3D fracture propagation model and a higher resolution 2D model for materials transport.” (emphasis by Examiner)
Further, on pg. 7 of the Remarks, Applicant argues, “Accordingly, Applicant has amended independent claim 13 to (1) specify that the propagation model is pseudo-3D; (2) the transport model is a higher resolution 2D model; and (3), in an effort to further prosecution, the hydraulic fracturing materials include proppant, fibers and additives. As noted earlier, the combination of Strobel and Wang fails to disclose these limitations.” (emphasis by Examiner)
Further discussion below in the reasons for allowance.
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

PCT/RU2017/000282 International Search Report lists all references as ‘A’ and the written opinion of the international searching authority finds the invention meets the requirements of novelty, inventive step, and industrial application.


    PNG
    media_image1.png
    546
    430
    media_image1.png
    Greyscale
Strobel et al., United States Patent 8,855,988 B2 (hereinafter ‘Strobel’) teaches a method for modeling to determining the scheduling of the fracture geometry where the different geometries were interpreted as sub-models. However the newly amended claims recites performing the function using a pseudo-3D model and specifies the submodel of transport of hydraulic fracturing materials is a 2D model with higher space and time resolution, which Strobel fails to teach. Wang, “Numerical modeling of non-planar hydraulic fracture propagation in brittle and ductile rocks using XFEM with cohesive zone method” [2015] does not cure the deficiency of Wang.
A further distinction, is the submodel now is of transport of hydraulic fracturing materials (Emphasis by Examiner) to include all the materials of propping agents, fibers and additives.

An updated search yielded the reference of Adachi et al. “Analysis of the classical pseudo-3D model for hydraulic fracture with equilibrium height growth across stress barriers”. Adachi teaches the pseudo-3D model (P3D) [abstract] , but does not provide the additional elements of the submodel of transport of hydraulic fracturing materials is a 2D model with higher space and time resolution, and is completely silent to the 2D model design.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 13, specifically

inputting data for a submodel of hydraulic fracture propagation in the reservoir, wherein, the submodel of propagation of hydraulic fracture propagation is a pseudo-3D model;
inputting data for a submodel of transport of hydraulic fracturing materials in a fracture, wherein the submodel of transport of hydraulic fracturing materials is a 2D model with higher space and time resolution than the pseudo-3D model, wherein the hydraulic fracturing materials include propping agents, fibers and additives;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13-18 and 20-25 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jennings, Jr. et al., United States Patent 5,228,510 teaches a method “controller pulse fracturing” (abstract) which directly relates to claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/
Examiner, Art Unit 2146